Citation Nr: 1045666	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of squamous cell 
carcinoma of the neck, to include as a result of in-service 
exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the RO in Waco, 
Texas, which, in pertinent part, denied entitlement service 
connection for squamous cell carcinoma of the neck.

The Veteran had also filed a notice of disagreement (NOD) with 
the October 2006 rating decision's denial of service connection 
for prostate problems.  However, the Veteran did not file a 
substantive appeal with respect to this claim following issuance 
of the June 2007 statement of the case.  Rather, in his August 
2007 VA Form 9, the Veteran specified that he was only appealing 
the denials of service connection for residuals of squamous cell 
carcinoma and a nervous disorder.  The latter claim was denied by 
the Board in its February 2009 decision.  As such, the issue of 
service connection for prostate problems is not before the Board.  
See 38 C.F.R. § 20.200 (2010). 

The Board remanded this claim in February 2009 and again in 
September 2009 for further development.  It now returns for 
appellate review. 


FINDING OF FACT

The Veteran's squamous cell carcinoma of the neck was not caused 
by herbicide exposure, did not manifest within one year of 
separation from active service, was not related to his in-service 
tonsillitis, and has not otherwise been shown to be related to 
active service. 


CONCLUSION OF LAW

Squamous cell carcinoma of the neck was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Notifying the Veteran 
of what evidence is required to substantiate the claim requires 
notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a June 
2006 letter informed the Veteran of all five elements of service 
connection, gave examples of the types of evidence the Veteran 
could submit in support of his claim, and provided notice of the 
Veteran's and VA's respective responsibilities for obtaining such 
evidence.  Therefore, the Board concludes that the duty to notify 
has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have also been obtained to the extent possible.  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with a VA examination in 
November 2007 to assess whether the Veteran's squamous cell 
carcinoma of the neck (hereafter cancer of the neck) involved his 
larynx.  In April 2009, pursuant to the Board's February 2009 
remand directive, another VA examination was obtained to identify 
the primary site of the Veteran's cancer, in particular to 
determine whether it involved the trachea, and also to assess the 
likelihood that the Veteran's cancer of the neck might be related 
to in-service herbicide exposure or otherwise related to service.  
As the Board noted in its September 2009 remand, although this VA 
examination appears to be adequate, it was not performed by an 
oncologist as specified by the Board's February 2009 remand 
directive.  Accordingly, this claim was remanded again to obtain 
a VA opinion from an oncologist with respect to the issues 
discussed above.  The Board instructed that another VA 
examination should not be conducted unless it was deemed 
necessary by the physician rendering the opinion.  Such an 
opinion was provided by a VA oncologist in May 2010, who 
determined that further examination of the Veteran was not needed 
in order to assess the issues presented.  The Board finds that 
the VA examinations and opinions obtained in this case are 
adequate for decision-making purposes, as the examiners 
thoroughly reviewed the claims file, including the medical 
records therein, examined the Veteran in the case of the November 
2007 and April 2009 examinations, and provided complete 
rationales for the opinions stated which are grounded in the 
examiners' clinical findings and medical knowledge and consistent 
with the evidence of record.  The Board finds that no further 
examination or opinion is necessary in order to decide this 
claim.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion has been 
met.  By the same token, the Board finds that there has been at 
least substantial compliance with its February 2009 and September 
2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service connection 
for residuals of squamous cell carcinoma of the neck, to include 
as a result of exposure to herbicides such as Agent Orange while 
serving in Vietnam.  The Veteran's residuals include damaged 
taste buds with difficulty eating and swallowing, difficulty 
speaking, and difficulty with his saliva glands (dry mouth).  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for malignant tumors may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

Here, the Veteran has not stated and there is no evidence 
otherwise showing that the Veteran's cancer of the neck 
manifested until 2002, over thirty years since his separation 
from service in April 1970.  Accordingly, service connection on a 
presumptive basis is not warranted under 38 C.F.R. §§ 3.307, 
3.309(a).  

VA regulations also provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence establishing that the 
veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Here, the Veteran's service personnel records show that he had 
service in Vietnam during the applicable time period.  As there 
is no evidence to the contrary, he may be presumed to have been 
exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service connection 
for diseases associated with herbicide exposure, the Veteran must 
have one of the diseases enumerated in section 3.309(e).  Unless 
there is affirmative evidence to the contrary, the following 
diseases are presumed to be caused by herbicide exposure: AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See id.  Section 3.309(e) was recently amended to 
remove chronic lymphocytic leukemia and replace it with all 
chronic B-cell leukemias (including, but not limited to, hairy-
cell leukemia and chronic lymphocytic leukemia) and to add 
Parkinson's disease and ischemic heart disease to the diseases 
presumed to have been caused by herbicide exposure.  See 75 Fed. 
Reg. 53, 202 (August 31, 2010).

The Board notes that a presumptive cancer listed under section 
3.309(e) that develops as a result of a metastasizing non-
presumptive cancer may not be service-connected under sections 
3.307 and 3.309(e) as this constitutes affirmative evidence that 
a cancer which otherwise is presumed to have been caused by 
herbicide exposure was in fact caused by an intercurrent disease 
unrelated to herbicide exposure.  See 38 U.S.C.A. § 1113(a) (West 
2002); Darby v Brown, 10 Vet. App. 243, 246 (1997) (holding that 
the presumption of service connection for lung cancer under 
section 3.309(e) was rebutted by medical evidence showing that 
the stomach was the primary site); see also VAOPGCPREC 18-97 
(holding that presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for 
a cancer listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer that is not associated with herbicide 
exposure).

Here, with respect to whether the Veteran's cancer of the neck 
may be presumed to have been caused by herbicide exposure, the 
only issue has been whether its primary site was located in the 
larynx or trachea as the evidence of record does not indicate 
that it could be classified with the other cancers and diseases 
associated with herbicide exposure set forth in section 3.309(e).  
For the following reasons, the Board finds that there is no 
competent evidence showing that the Veteran had cancer of the 
larynx or trachea.  

The Veteran's private treatment records do not establish that the 
Veteran had cancer of the larynx or trachea.  In February 2002, 
the Veteran presented with a three-week history of a mass in his 
neck.  Private treatment records dated in April and May 2002 
reflect that while an excision of the mass was originally thought 
to be thymoma, it was later diagnosed as a metastatic squamous 
cell carcinoma in a cervical lymph node.  In June 2002, the 
Veteran underwent a direct laryngoscopy and biopsy, rigid 
esophagoscopy, and left tonscillectomy.  The Veteran was 
diagnosed with metastatic squamous cell carcinoma of the left 
neck with unknown primary carcinoma.  The Veteran's private 
treatment records reflect that he completed a course of radiation 
therapy in late August 2002.  A February 2003 private treatment 
record reflects that the mass in the Veteran's neck was no longer 
present and no new mass or cervical adenopathy was seen on 
examination.  Private treatment records thereafter, including a 
September 2006 private treatment record, reflect that there was 
no recurrence of the Veteran's neck cancer after the radiation 
therapy.  Thus, the private treatment records do not establish 
that the Veteran had cancer of the larynx or trachea.  Rather, 
they show that the neck mass was located in a lymph node and that 
the primary origin of the cancer was unknown. 

The Board notes that a March 2003 private treatment record 
reflects that in connection with a chest x-ray, the Veteran was 
noted to have a history of laryngeal carcinoma.  However, this 
record does not establish that the Veteran in fact had cancer of 
the larynx.  Rather, this characterization of the Veteran's 
cancer, which was made several months after the Veteran's cancer 
of the neck had been removed and treated with radiation therapy, 
does not constitute a diagnosis in itself based on clinical 
findings but is simply a notation of the Veteran's past medical 
history.  The characterization of the Veteran's cancer as 
laryngeal carcinoma appears to be a mistaken assumption derived 
from the Veteran's history of neck cancer.  In this regard, the 
private treatment records dealing directly with treatment and 
follow-up of the Veteran's neck cancer, as well as a February 
2007 letter from the Veteran's private physician, consistently 
show that the Veteran had cancer of the left neck involving the 
lymph nodes, and that its primary origin was unknown.  Not one of 
these records suggests that the Veteran had cancer of the larynx 
or trachea.  The November 2007 VA examination report, in which 
the examiner stated that the Veteran did not have cancer of the 
larynx, further weighs against the March 2003 private treatment 
record.  In this regard, the March 2003 VA treatment record is 
given little weight with regard to establishing a diagnosis of 
cancer of the larynx for the reasons discussed above.  The 
November 2007 VA examination report carries more weight because 
it deals directly with this issue, is based on a thorough 
examination of the Veteran and review of the claims file, and is 
consistent with the other evidence of record.  Thus, the March 
2003 private treatment record does not establish a diagnosis of 
cancer of the larynx and is outweighed by more probative evidence 
of record showing that the Veteran did not have cancer of the 
larynx. 

The Veteran also submitted an article from Wikipedia, the online 
encyclopedia, reflecting that most laryngeal cancers are squamous 
cell carcinomas.  The Court has held that a medical article or 
treatise can provide important support for a claim if it is 
combined with an opinion of a medical professional.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical 
article or treatise evidence, standing alone, can provide support 
if it discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
a plausible argument for causality based upon objective facts 
rather than an unsubstantiated lay medical opinion.  Id.  Here, 
the Veteran has not provided any medical opinion of a medical 
professional supporting his claim.  Moreover, the Wikipedia 
article is not specific enough to enable the Board to determine 
whether in this particular case the Veteran's squamous cell 
carcinoma of the neck involved his larynx.  See id. (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, all the 
article suggests is that most cancers of the larynx are squamous 
cell carcinomas.  It does not indicate that most squamous cell 
carcinomas of the neck involve the larynx.  Thus, it does not 
allow an inference to be made that because the Veteran had 
squamous cell cancer of the neck, it most likely involved the 
larynx.  Moreover, as discussed below, the VA physician who 
examined the Veteran in November 2007 in connection with this 
claim reviewed this article as well as the other evidence in the 
claims file and found that the Veteran did not have cancer of the 
larynx.  The Board gives more weight to this finding than to the 
Wikipedia article as it is specific to the Veteran's case and 
consistent with the private treatment records, which are negative 
for a finding that the Veteran had cancer of the larynx.  Thus, 
the Wikipedia article provides very little support for the 
Veteran's claim and is outweighed by more probative evidence of 
record.

The VA examination reports reflect that the Veteran did not have 
cancer of the larynx or trachea.  In the November 2007 VA 
examination report, the examiner reviewed the claims file in 
detail, summarizing the relevant information therein, and also 
examined the Veteran.  The examiner noted that in June 2002 the 
Veteran's pharynx and larynx were evaluated and that there was no 
evidence of a tumor at either of these sites, both grossly and 
from multiple biopsies taken at the time.  The examiner concluded 
that there was no objective evidence of laryngeal cancer given 
that the examination and biopsy were negative and a primary site 
had not been found.

The April 2009 VA examination report reflects that after 
reviewing the claims file and examining the Veteran, there was no 
evidence of residual or recurrent cancer.  The examiner stated 
that an examination of the Veteran's mouth and oropharynx was 
unremarkable.  A fiberoptic unit was passed through the Veteran's 
left nostril in order to evaluate the nasopharynx to the glottis.  
All structures were noted to be free of disease.  The examiner 
noted that a review of the claims file showed that no primary 
site of the neck lesion was found.  The examiner stated that 
there was no specific indication that tracheal cancer was present 
and that it would be an unusual occurrence with metastatic 
disease in the neck without a primary site being noted in this 
area.  Thus, the examiner could only speculate on the source of 
the Veteran's neck cancer and could not state that it was even as 
likely as not that the Veteran's neck cancer would have occurred 
in the trachea or the larynx.  Therefore, the examiner concluded 
that it was less likely than not that the primary site of the 
carcinoma and the Veteran's cancer of the neck might be 
etiologically related to in-service herbicide exposure or any 
other disease, injury, or event in service. 

In the April 2010 VA opinion, an oncologist stated that based on 
current literature, the incidence of trachea as the primary site 
of squamous cell cancer was somewhat rare.  Thus, after reviewing 
the claims file, the examiner concluded that it was unlikely that 
the Veteran had primary tracheal squamous cell carcinoma.  The 
examiner noted that although it was infrequent that the primary 
site of cancer could not be found, this situation had been 
encountered before in clinical practice. 

The Board finds that because the Veteran's private treatment 
records are negative for probative evidence that the Veteran's 
neck cancer was located in the trachea or larynx, as discussed 
above, and because the VA examination reports reflect that cancer 
of the larynx or trachea could not be found and that it was 
unlikely the Veteran's neck cancer involved the trachea, the 
preponderance of the evidence weighs against a finding that the 
Veteran had cancer of the larynx or trachea.  As such, service 
connection on a presumptive basis for cancer of the neck due to 
herbicide exposure cannot be granted.  See 38 C.F.R. §§ 3.307, 
3.309.

While service connection may not be granted on a presumptive 
basis for the Veteran's residuals of cancer of the neck, the 
Veteran is not precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

The Board acknowledges the Veteran's contention that his cancer 
of the neck was caused by in-service exposure to herbicides such 
as Agent Orange.  In this regard, the Veteran is competent to 
testify as to matters within his observation and personal 
knowledge, such as his symptoms and medical history, and even to 
diagnose certain conditions that are simple and apparent enough 
to be readily identified based on lay observation alone such as a 
broken arm or the presence of varicose veins.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469- 71 (1994).  However, unlike the Veteran's symptoms 
and medical history, whether there is a relationship between the 
Veteran's cancer and his herbicide exposure is a determination 
that is medical in nature because it cannot be made based on lay 
observation alone.  See, e.g., Barr, 21 Vet. App. at 309; 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding 
that unlike varicose veins, rheumatic fever is not a condition 
capable of lay diagnosis); Savage v. Gober, 10 Vet. App. 488, 494 
(1997) (finding that appellant was not competent to provide a 
medical opinion relating his present arthritis to a fall in 
service).  A determination that is medical in nature must be made 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions in 
order for such a determination to be considered competent medical 
evidence and therefore have probative value.  See 38 C.F.R. 
3.159(a)(1); see also Layno, 6 Vet. App. at 469-70 (holding that 
in order for testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the Veteran has not been shown to have such 
medical expertise, his lay opinion as to whether there is a 
relationship between herbicide exposure and the later development 
of neck cancer is not competent medical evidence and therefore is 
not probative with respect to this issue.  See id.  

The Board finds that the competent evidence weighs against a 
relationship between the Veteran's in-service exposure to 
herbicides such as Agent Orange and the residuals of neck cancer.  
In a February 2007 letter, the Veteran's private physician stated 
that he was concerned that the Veteran's exposure to the 
herbicide Agent Orange in Vietnam may have contributed to the 
initial malignancy of the Veteran's squamous cell carcinoma since 
it was an unusual metastasis of unknown origin in the head and 
neck region.  The physician noted that exposure to Agent Orange 
has been associated with head and neck primary lesions.  

Unfortunately, the Board can assign little weight to the February 
2007 letter as it is speculative in nature, as indicated by the 
phrase "may have contributed" (emphasis added).  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is 
speculative, general or inconclusive in nature cannot support a 
claim).  The fact that the Veteran's neck cancer was unusual and 
that Agent Orange has been associated with lesions of the head 
and neck (as discussed above, cancer of the trachea and larynx 
are presumed to have been caused by herbicide exposure) does not 
indicate that in the Veteran's case his cancer of the neck was at 
least as likely as not caused by herbicide exposure.  Thus, the 
Board gives very little weight to the February 2007 letter from 
the Veteran's private physician as evidence of a relationship 
between the Veteran's in-service herbicide exposure and the later 
development of neck cancer. 

Moreover, the Board finds that the February 2007 letter is 
outweighed by the Secretary of Veterans Affairs (Secretary) 
findings that there is no association between herbicide exposure 
and any disease for which a presumption of service connection has 
not already been established.  Under the authority granted by 
Congress in the Agent Orange Act of 1991 and the Veterans 
Education and Benefits Expansion Act of 2001, the Secretary 
determined that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice on Health Outcomes Not Associated With 
Exposure to Certain Herbicide Agents (Notice), Fed. Reg., 72 FR 
32395, 32407 (June 12, 2007).  This determination is based on a 
2004 report as well as earlier reports of the National Academy of 
Sciences (NAS) addressing whether there is an association between 
certain diseases and exposure to herbicide agents.  Id. at 32395-
96, 32407.  The comprehensive review and evaluation of the 
available literature that NAS conducted in conjunction with its 
report has permitted VA to identify all conditions for which the 
current body of knowledge supports a finding of an association 
with herbicide exposure.  Id. at 32407. 

The Board finds the Secretary's Notice to be of strong probative 
value on the issue of whether there is a nexus between the 
Veteran's neck cancer and his exposure to herbicides.  Pursuant 
to section 3 of the Agent Orange Act of 1991, Public Law 102-4, 
105 Stat. 11, which was extended by the Veterans Education and 
Benefits Expansion Act of 2001, supra, the Secretary entered into 
an agreement with NAS to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the Republic 
of Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.  Id. at 32395.  Congress 
mandated that NAS determine, to the extent possible: (1) Whether 
there is a statistical association between the suspect diseases 
and herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods used 
to detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether there 
is a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the health outcome.  
Id.  NAS has submitted these reports roughly every two years 
since 1993.  Id. at 32395-6.  The Secretary is charged with 
ensuring the integrity of these findings.  Id. at 32395.  
Specifically, the Secretary must take into consideration whether 
the results of any particular study are statistically 
significant, are capable of replication, and withstand peer 
review.  Id.  The Secretary reviews studies that report a 
positive relative risk and studies that report a negative risk of 
a particular health outcome.  Id.  He then determines whether the 
weight of evidence supports a finding that there is or is not a 
positive association between herbicide exposure and the 
subsequent health outcome.  Id.  Consequently, the Board finds 
the Secretary's conclusion that there is no association between 
herbicide exposure and any disease for which a presumption has 
not already been established, which is based on the confirmed 
integrity of the NAS findings, substantially more probative than 
the February 2007 private opinion with respect to this issue. 

The February 2007 private opinion is further outweighed by the 
April 2009 and May 2010 VA opinions.  In the April 2009 VA 
examination report, the examiner concluded that it was less 
likely as not that the Veteran's cancer of the neck might be 
etiologically related to in-service herbicide exposure.  The 
examiner stated that although the February 2007 private opinion 
asserted that the Veteran's Agent Orange exposure may have 
contributed to the initial malignancy of the Veteran's neck 
cancer, there was no evidence to support causation in this 
particular situation and the opinion rendered by the private 
physician should be considered speculative.  

In the April 2010 VA examination report, the oncologist stated 
that there was no known evidence linking Agent Orange exposure to 
squamous cell carcinoma of unknown primary involving the head and 
neck.  Thus, the examiner concluded that it was less likely as 
not that the Veteran's malignancy of the squamous cell carcinoma 
was related to Agent Orange exposure. 

Accordingly, the Board finds that the preponderance of the 
competent evidence weighs against a relationship between the 
Veteran's presumed exposure to herbicides while serving in 
Vietnam and his neck cancer.  

The Board has also considered whether the Veteran's cancer of the 
neck might otherwise be related to service.  In order to 
establish service connection on a direct basis, there must be 
competent evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that the preponderance of the evidence weighs 
against a relationship between the Veteran's period of service 
and the development of cancer of the neck several decades later.  
In this regard, the Veteran's service treatment records are 
negative for any indication that the Veteran had cancer at that 
time.  In February 1969 the Veteran reported having a very sore 
throat, which on examination was found to be highly inflamed and 
swollen.  The Veteran was diagnosed with cervical lymphadenitis.  
A February 1969 service treatment record reflects that a few days 
later the Veteran's cervical lymphadenitis had almost resolved.  
A February 1970 service treatment record reflects that the 
Veteran's pharynx showed reddened tonsils which were swollen 
bilaterally.  It was noted that the Veteran's cervical nodes were 
also swollen.  The Veteran was diagnosed with tonsillitis.  The 
Veteran's April 1970 separation examination is negative for 
tonsillitis or lymphadenitis and reflects that the Veteran's 
mouth and throat were found to be normal.  Thus, the Veteran's 
service treatment records do not show that the Veteran had cancer 
during his period of active duty. 

While the Board finds that the Veteran's cancer did not manifest 
in service, service connection may still be established if all of 
the evidence of record, including evidence of a continuity of 
symptomatology, shows that this disability was incurred in or 
aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  
However, for the following reasons, the Board finds that a 
preponderance of the evidence weighs against a relationship 
between the Veteran's cancer and his period of service. 

There are no post-service treatment records pertaining to the 
Veteran's neck or throat until February 2002, at which time the 
Veteran reported a lump in his neck which was eventually 
diagnosed as squamous cell carcinoma, as discussed above. 

In the April 2009 VA examination report, the examiner stated that 
current medical literature did not support a causal relationship 
between tonsillitis and the subsequent development of squamous 
cell carcinoma of the neck, which occurred decades after service.  
Thus, the examiner concluded that the Veteran's cancer of the 
neck was not likely related to his tonsillitis during service. 

In the May 2010 VA examination report, the oncologist stated that 
the Veteran's tonsillitis in service, which was treated with 
antibiotics, was likely a bacterial infection and current 
evidence did not show an etiological or causal relationship 
between bacterial tonsillitis and squamous cell carcinoma. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's neck cancer and his period of service.  The 
Veteran's neck cancer did not first manifest until 2002, over 
thirty years since the Veteran's separation from service in April 
1970.  The Veteran has not stated and there is no evidence 
otherwise indicating that the Veteran had cancer of the neck or 
throat prior to 2002 or other medical problems prior to 2002 
which might suggest a link between the Veteran's cancer of the 
neck and his period of service.  This long period of time between 
the Veteran's discharge from service in 1970 and the onset of his 
neck cancer over thirty years later weighs against a finding that 
the Veteran's neck cancer is related to service.  Moreover, the 
findings in the April 2009 and May 2010 VA examination reports 
that the Veteran's neck cancer was not likely related to the 
tonsillitis he had in service or otherwise related to service 
further weigh against such a relationship.  The Veteran himself 
has not argued that there is a relationship between his in-
service diagnoses of tonsillitis and lymphadenitis and his neck 
cancer.  Indeed, he has not proffered any arguments with respect 
to whether there is a direct relationship between his period of 
service and the later development of neck cancer, apart from his 
presumed exposure to herbicides which has been discussed above.  
There is no other evidence of record suggesting a relationship 
between the Veteran's neck cancer and his period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for residuals of sqamous cell carcinoma of the neck must be 
denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for residuals of squamous cell 
carcinoma of the neck, to include as a result of in-service 
exposure to herbicides, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


